DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant has amended claim 10 to change the recitation “imaging device” to read “image capturing device” and argues that this term is not intended to invoke the provisions of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, this term still employs the term “device” which, in this context, would be recognized by one of ordinary skill in the art as a generic placeholder term, coupled with functional language. Since the claim does not clearly stipulate any specific structure for accomplishing the associated function(s), this term continues to be understood as invoking 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Response to Amendment
The amendments to the claims incorporate the allowable subject matter from claims 2 and 11 into independent claims 1 and 10, respectively, so that claims 1 and 10 are now allowable over the prior art. The cancellation of claims 16-18 and the addition of new claims 20-22 resolve the issue previously raised under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph. However, the amendment to claim 10 introduces a new issue under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as set forth more fully below.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15, and 19-22 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claim 10, as amended, the recitations of “the camera” at lines 8-9 and line 22 are unclear and indefinite because none of the preceding claim language recites or otherwise defines any camera, so that it is unclear what camera is intended to be referred to by these recitations, or how such a camera relates to the rest of the claimed invention. If this recitation was intended to be a reference to the previously recited “image capturing device”, it is suggested that further amending the recitation at line 5 of claim 10 to change “image capturing device” to read “camera” would provide proper antecedent support for the later recitations of “the camera” and would also avoid invoking interpretation of this element under the provisions of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Claims 10, 12-15, and 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
1 September 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665